Citation Nr: 0507001	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  96-51 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from October 1970 to 
October 1973. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
seeking to reopen his claim of service connection for a 
chronic nervous disability.  During the course of the appeal, 
jurisdiction of the veteran's claim was moved to the 
Cleveland, Ohio, Regional Office.  

When the veteran's case was before the Board in November 
1999, it found that the veteran had submitted new and 
material evidence with which to reopen his claim of 
entitlement to service connection for psychiatric disability, 
and remanded the case for further development.  Following the 
requested development, the RO denied the veteran's claim of 
entitlement to service connection for psychiatric disability, 
and thereafter, the case was returned to the Board for 
further appellate action.  

In March 2003, the Board denied the veteran's claim of 
service connection for a psychiatric disability.  Thereafter, 
the veteran appealed his claim to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2003, the 
Court granted a motion filed by the Secretary to remand the 
matter to the Board.  Pursuant to the Court order, the Board 
remanded the veteran's claim for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) in January 2004.  Now 
that the RO has performed the actions requested by the Board, 
the veteran's claim is properly before the Board.

In an August 2004 letter, the RO wrote the veteran and asked 
him if he wanted a hearing.  The veteran did not respond.  





FINDINGS OF FACT

The veteran's psychiatric disability, primarily diagnosed as 
schizoaffective disorder, was first clinically manifested 
many years after service; and there is no competent evidence 
that it is in any way related to service or to the first year 
after the veteran's discharge from service.


CONCLUSION OF LAW

The veteran's psychiatric disability, diagnosed primarily as 
schizoaffective disorder, is not the result of disease or 
injury incurred in or aggravated by service, nor may it be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated August 2004, the RO informed the 
veteran what information and evidence he would have to submit 
in order to prove his claim for service connection.  The 
letter specifically informed the veteran that the RO needed 
medical evidence that his mental condition was related to his 
military service, or treatment within one year of discharge.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The August 2004 letter 
informed the veteran that the RO would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA medical records, service medical records, or 
Social Security Administration records.  It also informed him 
that the RO would request any private medical records if the 
veteran completed an enclosed VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The August 
2004 letter told the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
get, and asked the veteran to complete the enclosed VA Form 
21-4142s, showing the dates and places where he had received 
treatment for his psychiatric condition.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In the August 2004 letter, the RO informed the 
veteran that if he had any evidence in his possession that 
pertained to the claim, he should send it to the RO.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in October 1996, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in October 1996 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his psychiatric condition 
throughout the more than 8 years that his claim has been 
adjudicated.  

In a VA Form 21-526 submitted in March 2004, the veteran 
described treatment at a number of hospitals for his 
psychiatric disorder.  A review of the claims file shows that 
most of the records are already in the claims file.  In an 
April 2004 letter, the RO wrote the veteran a letter that 
referenced the treatment that the veteran mentioned in the 
March 2004, and asked him to complete an enclosed VA Form 21-
4142 so that the RO could obtain the treatment records.  
However, the veteran did not respond to the April 2004 
letter.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the August 2004 VCAA letter.  Following that 
letter, development of the claim continued, and in November 
2004 the claim was reviewed and the veteran was sent a 
supplemental statement of the case.  As a result, the veteran 
was provided the required notices and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Factual Background

The veteran's October 1970 enlistment examination report 
shows that he had a normal clinical psychiatric evaluation.  
Service medical records in February 1972 show that he 
attempted suicide by taking 36 Bufferin tablets due to 
depression after losing a football game.  During a 
psychiatric consultation the following month, he was 
diagnosed as having moderate to severe schizoid personality 
and was noted to be undergoing situational stress reaction, 
with the main feature being depression.  His prognosis was 
determined to be fair so long as he was able to adequately 
ventilate his feelings with either his friends or a 
professional.

In October 1972, the veteran underwent a psychological 
evaluation prior to a planned judicial proceeding.  
Evaluation findings revealed that he was not suicidal or 
depressed.  An impression was given that he was 
psychologically well adjusted and normal.

The veteran was found to have a normal clinical psychiatric 
evaluation at his separation examination in September 1973.

Records from St. Joseph Hospital show that the veteran was 
hospitalized from February, 2, 1989, to February 5, 1989, due 
to an overdose of Tylenol and other drugs.  The examining 
physician opined that the veteran was suffering from major 
depressive symptoms manifested by a 20 pound weight loss and 
chronic feelings of worthlessness and suicide for months.  He 
indicated that the veteran more than likely had a personality 
disturbance which was perhaps based on chronic dysphoria 
which was long standing.  On discharge the veteran was 
diagnosed as having a recent suicide attempt and major 
depression.

In April 1990, the veteran submitted a statement indicating 
that he had been living in a shelter for the homeless in 
California and was being treated for manic depression.  He 
said that his chronic depression had improved due to 
medication.  He also said that he had attempted suicide on 
two occasions, once in service in 1972, and once in January 
1989.

In November 1990, the veteran filed a claim for service 
connection for manic and chronic depression.  He indicated 
that the condition began in 1972 when he was hospitalized for 
a suicide attempt.

According to a January 1991 VA examination report, the 
veteran's psychiatric symptoms began two years earlier when 
he took an overdose of Tylenol tablets after he failed a 
driving test and his wife left him.  It was also reported 
that his mother suffered from manic depression.  The examiner 
indicated that there was a history of a suicide gesture and 
some depressed mood in the past, but that there were no 
symptoms of illness at the present time.  He diagnosed the 
veteran as having an adjustment disorder with depressed mood 
and the possibility that there may have been a personality 
disorder, but that it was not clearly delineated in the 
interview.

In July 1991, the RO denied the veteran's claim for service 
connection for a psychiatric disability.

According to a September 1991 discharge summary from San 
Pedro Mental Health in Los, Angeles, California, the veteran 
had arrived in March 1990 homeless and with a history of 
depression.  The summary also shows that he had been referred 
to a homeless program and had been treated with medication.  
It also states that he participated in a stay well group 
where he worked to improve auditory hallucinations, low self 
esteem, and assertion.  The summary further states that the 
veteran's case was being closed since he had moved out of 
state.  The principal diagnosis was bipolar disorder and mild 
depression.  A secondary diagnosis was given of life 
circumstance problem.

In a November 1991 statement, the veteran said that he was 
receiving disability benefits from the Social Security 
Administration due to manic depression.  He said that he 
suffered from manic depression in service, but had been 
incorrectly diagnosed in service as having schizophrenia.

In December 1991, the veteran was examined by Dr. C. V.-B., 
who indicated that it was his understanding that the veteran 
had been aggressively psychiatrically ill since 1989.  He 
noted the veteran's history of a suicide attempt in service.  
Based on examination findings, he gave an impression of 
bipolar affective illness, by history, and included 
schizoaffective illness in the differential diagnosis.  
Additional medical records from Dr. V. are on file showing 
treatment in 1991 and 1992 for bipolar affective illness with 
the possibility of schizoaffective illness.  Treatment 
consisted of medication.

Dr. V. evaluated the veteran in March 1993 at which time the 
veteran reported that he was doing well from a psychiatric 
standpoint.  His diagnosis remained unchanged and he was 
noted to be tolerating his medication relatively well.

In an October 1993 rating decision, the RO continued the 
denial of the veteran's claim for service connection for a 
psychiatric disability.  The RO did grant the veteran's claim 
for a permanent and total disability rating for pension 
purposes and informed him of that decision.  Shortly 
thereafter, however, he was informed that his income was 
excessive and that such benefits could not be paid.

In August 1994 the Board denied the veteran's claim for 
service connection for a psychiatric disability.

Evidence submitted after the 1994 Board decision is 
summarized below.

A September 1991 VA Intake Summary shows that the veteran 
reported having some severe symptoms in 1989, but had 
experienced some pretty severe periods of depression 
throughout his life.  He was diagnosed as having bipolar 
disorder, depressed, in full remission, and rule out 
schizophrenia, undifferentiated type.  He was given a global 
assessment of functioning (GAF) score of 80.

A March 1993 hospital record from Huntington State Hospital 
shows that the veteran had been admitted to the facility 
after attacking his son and tearing up his apartment.  His 
medical history included a suicide attempt in service.  He 
was diagnosed as having bipolar disorder, mixed, and 
depressed mood.

The veteran underwent a private psychiatric examination in 
April 1994.  The examiner stated that the veteran had been 
aggressively psychiatrically ill since the year1989, although 
I suspect that for several years prior to that premorbidly, 
he had been subclinically psychiatrically ill.  He indicated 
that the veteran's major problem was his noncompliance with 
treatment.  He opined that the veteran was primarily 
suffering from schizoaffective illness, although he was 
historically thought to be suffering from bipolar affective 
illness.

In June 1994, the veteran was hospitalized for approximately 
one month where he underwent psychiatric examination.  His 
admitting diagnosis of bipolar disorder was changed to 
schizoaffective disorder at discharge.  The physician 
formulated that the veteran had become depressed in service 
and took an overdose when he found out that his father 
refused to acknowledged him as his son.  He also said that 
the veteran had very low self-esteem and a low tolerance for 
frustration, and that his life appeared to be bad right after 
his wife left him.

The veteran was hospitalized from April 1, 1995, to April 10, 
1995, for schizoaffective disorder.  The hospital discharge 
summary shows that he had poor compliance with his medication 
and eventually decompensated to a point that required medical 
treatment.  During the veteran's hospitalization he showed 
much improvement and was discharged to the care of his 
mother.

The veteran indicated in a May 1995 letter that he did not 
have a mental illness prior to service.  He also said that 
following his suicide attempt in service he again attempted 
to take his own life in January 1993.

In July 1995, the veteran filed an application to reopen his 
claim for service connection for a psychiatric disability.  
On his application he indicated that he did not recall having 
any psychiatric problems as a child, but had been sent to a 
psychiatrist in the first grade.  He also said that he should 
have received a medical discharge from service and always had 
problems related to work.

A private hospital discharge summary in September 1995 shows 
that the veteran had been brought to the hospital by the 
Secret Service after making written threats against the 
President of the United States.  The summary also shows that 
he began hearing voices two years earlier, and had been 
delusional for at least a couple of years.  The veteran was 
diagnosed as having schizoaffective disorder and was given a 
GAF score of 20.

In a December 1995 letter, the veteran said that he did not 
realize he was mentally ill until after his suicide attempt 
in 1989.  He said that he had become a manic depressant in 
service after receiving a letter from his father who denied 
him.

In March 1996, the RO received two letters from the veteran 
who indicated that he was terminally insane as a result of 
receiving a letter from his father who denied that he was his 
son.  He also said that he started seeing things in the fall 
of 1989 and began hearing music in 1990.

In a March 1996 rating decision, the RO denied the veteran's 
application to reopen a claim for service connection for a 
psychiatric disability.

In April 1996, the veteran filed an application to reopen his 
claim for service connection for a psychiatric disability.  
He said that he had been diagnosed as having bipolar manic 
depression in 1990 and was told that he had been born with 
the illness, but that it could be triggered by a traumatic 
event.  He said that he experienced a traumatic event in 
service when he received a letter from his father.

The veteran was seen by a private psychiatrist in May and 
June 1996 for medical somatic checks.  These medical records 
show that the veteran had been experiencing auditory 
hallucinations.

In July 1996, the RO continued the denial of the veteran's 
application to reopen a claim for service connection for a 
psychiatric disability.

In a letter, dated August 6, 1996, the RO notified the 
veteran that it was working on his claim but noted that it 
needed more information before it could finish its action.  
The veteran was further notified that the best types of 
evidence were statements from doctors who had treated him 
since his discharge from service.  It was noted that if such 
evidence was not received within one year, the VA would not 
be able to pay the benefit which the veteran was claiming for 
any period before the date such evidence was received.  It 
was also noted that such information was necessary in order 
to determine the amount of money the RO could pay him.

On file is a September 1996 letter from Dr. A. E. G.  He 
indicated that the veteran had been a patient at his clinic 
from 1991 to 1993 and from 1994 to present.  He said that the 
veteran's diagnosis was schizoaffective disorder with 
psychotic features and that he was being maintained on 
medication.

In October 1996, the RO denied the veteran's application to 
reopen his claim for service connection for a psychiatric 
disability.

In 1996, the RO received several letters from the veteran 
indicating that he had become mentally ill in service and 
that his condition had been triggered by a letter that he had 
received from his father disavowing him as his son.  The 
veteran has submitted numerous letters from 1997 to 2003 
attesting to his entitlement to compensation benefits for his 
psychiatric disability, some of which are illegible.  In 
these letters the veteran made numerous contentions to the 
effect that he had been informed by VA that he was going to 
be receiving compensation benefits.  He also said that VA had 
requested that he provide additional information as a means 
of determining how much to pay him.

In January 2000, the RO received the veteran's Social 
Security records showing that he was receiving Social 
Security disability benefits for a psychiatric disability.  
Associated reports show that from August 1988 to April 1998, 
the veteran was examined and evaluated to determine the 
nature and extent of his psychiatric disability.  The primary 
diagnoses were bipolar disorder, major depression, and 
schizoaffective disorder with psychotic features.  Such 
records show that his disability began in April 1989, when he 
stopped working.  In August 1988, the veteran was seen by 
S.N., M.A.  Reportedly, the veteran had been involved in a 
lousy marriage for several years, and it was noted that his 
wife had left him.  It was noted that he was unemployed and 
had a history of moderate depressions.  It was also reported 
that he had attempted suicide by overdosing about two weeks 
earlier.  In January 1989, the veteran was admitted to St. 
Joseph's Hospital following a suicide attempt by an overdose 
of Acetaminophen.  Following psychological testing in August 
1989, it was noted that he experienced a great deal of 
depression of longstanding.  It was noted that he reacted to 
stress by decompensating with depression and suicidal 
ideation and that he had been actively suicidal in the past.  
From March 1990 to October 1990, the veteran was examined by 
C.H., R.N., M.N., of the San Pedro Mental Health Service.  
The diagnosis was bipolar disorder, depressed.  In March 
1990, the history of the veteran's suicide attempts in 1972 
and 1989 were noted.  In May 1990, the veteran was examined 
by Dr. S.P.P.  It was noted that the veteran had been 
hospitalized in service in 1972 for a suicidal gesture, after 
his father reportedly rejected him.  It was also noted that 
his second hospitalization was in 1989 and that it was due to 
family problems.  The relevant diagnosis was major depression 
with psychotic features.  Dr. P. concluded that the veteran's 
first symptoms had occurred 3 years earlier, when the veteran 
had been laid off from his job and his wife had left him.  
During a VA psychiatric examination in May 2000, the 
veteran's claims folder was reviewed by the examiner.  It was 
noted that he was receiving psychiatric treatment and that 
his primary complaints were auditory hallucinations.  He also 
felt that he was being controlled by the Government.  It was 
noted that he had made his first suicide attempt in service 
in 1972 and that he had attempted suicide a second time in 
1989.  He reported that he first experienced depression in 
1972, when his father denied that the veteran was his son.  
He stated that his mother had a history of bipolar disorder 
and that his father also had some sort of mental illness.

During the examination, the veteran stated that the service 
had affected his life significantly and had made him tough.  
He also stated that he could not cope with service and 
decompensated, reportedly becoming depressed, hopeless, and 
suicidal.  He believed that he could not function well until 
the time of the examination.  The relevant diagnoses were 
schizoaffective disorder; rule out schizophrenia, paranoid 
type; and rule out major depressive disorder with psychotic 
features.  The examiner noted that the veteran's first 
depression had been in service and that the veteran's current 
symptoms affected his concentration and attention and level 
of functioning.  The examiner concluded that the veteran 
could not perform any job due to chronic paranoid ideation of 
persecution and chronic psychosis.

It was subsequently noted that the May 2000 VA examination 
had been inadequate because it had not address questions 
raised in the Board remand of November 1999.  Therefore, in 
March 2001, the claims folder was sent to a VA physician for 
further review.

In March 2001, the VA reviewer noted that the veteran's 
psychiatric history began in service in 1972, when he had 
ingested an overdose of aspirin.  It was indicated that such 
incident had been associated with the loss of a football 
game.  Further investigation at the time had shown that he 
had also been obsessing about his parentage, after his father 
had rejected him due to illegitimacy.  In general, he had 
reportedly had difficulty getting along with people and had 
demonstrated low self-esteem.  He had been depressed and had 
felt that others had been against him.  The reviewer noted 
that a diagnosis of schizoid personality disorder with 
situational stress had been made.  The reviewer further noted 
that at no time had a psychosis been mentioned and that no 
overt symptoms of psychosis had been reported.  The reviewer 
opined that the veteran could be of limited intelligence and 
that such a factor could be part and parcel of the veteran's 
belief that other people devalued him or did not want to be 
associated with him.

The reviewer noted that the veteran's next psychiatric event 
had occurred in 1989, after he had failed a driving test and 
after his wife had left him.  The VA reviewer noted that 
between 1972 and 1989, there had been no apparent psychiatric 
treatment or history.  He noted that such a gap would argue 
very strongly against a connection between the veteran's 
currently diagnosed psychosis and the events that occurred in 
service.  On the other hand, he noted that there was a 
theoretical connection between the schizoid personality 
characteristics in the veteran's youth and the later 
development of a schizophrenic disorder inclusive of 
hallucinations and delusions.

The VA reviewer noted that the veteran had continued to 
receive psychiatric treatment from 1990 to 2000 and that the 
current diagnosis was schizoaffective disorder, chronic, 
relapsing, and remitting (not service connected).  Additional 
diagnoses on Axis I and II were alcohol dependence, by 
history, currently reported in full remission (not service 
connected); rule out sub-average intelligence capacity; and 
mixed personality disorder with some schizoid and passive-
dependent features.  

Under the heading, "Summary and Conclusions," the examiner 
wrote, 

To answer the Regional Office's questions, this 
patient does suffer from an Axis I diagnosis of a 
Schizo-Affective Disorder that this examiner does 
not believe surfaced during his military experience 
nor within one year after discharge.  It would 
appear that genuine hallucinations and delusions, 
and, therefore, clear and active symptoms of 
psychosis, did not emerge until 1989 or later.  
There is some indication of paranoidal-type 
feelings and social discomfort occurring as early 
as his teenage years and while [he] may have been 
predisposed to subsequent psychiatric disorder, it 
did not surface at that time.  

This man had no documented psychiatric history for 
a period of seventeen years between 1972 and 1989.  
This alone would support the opinion that there is 
no logical, direct connection between his military 
experiences and his subsequent psychiatric history.

After the January 2004 Board remand, VA Medical Center 
treatment records were obtained from 2000 to 2004 showing 
continued treatment for schizo-affective disorder.  


Analysis

The veteran seeks service connection for psychiatric 
disability.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Personality 
disorders and mental deficiency as such, however, are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c).  Disability resulting from 
a mental disorder that is superimposed on a personality 
disorder may be service-connected. 38 C.F.R. § 4.127 (2004).

An hereditary disease under 38 CFR 3.303(c) does not always 
rebut the presumption of soundness found in 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  Service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which preexist service and 
progress at an abnormally high rate during service.  
VAOPGCPREC 67-90.  Service-connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin, if the evidence as a whole establishes that 
the familial conditions in question were incurred or 
aggravated during service within the meaning of VA law and 
regulations.  VAOPGCPREC 82-90.

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Certain disabilities, such as psychotic disorders, will be 
considered to have been incurred in or aggravated by service 
when such disability is shown to a degree of 10 percent or 
more within one year of the veteran's discharge from service. 
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

A review of the record discloses that there were some 
indications of psychiatric problems prior in service, 
including a familial history of psychosis.  There was no 
evidence, however, of a lifelong pattern of action or 
behavior, chronic psychoneurosis of long duration or other 
psychiatric symptomatology which was shown to have existed 
prior to service. Indeed, at the time of his entry on active 
duty, the veteran was found to be psychiatrically normal.  
Thus, he was presumed to have been in sound mental health at 
the time he entered service.  Although a personality disorder 
was reported during service, and he continues to demonstrate 
manifestations of a personality disorder, it should be noted 
that such disorders are not considered disabilities within 
the meaning of laws and regulations providing VA compensation 
benefits.  In this regard, the Board notes no mental disorder 
during service that was superimposed on the veteran's 
personality disorder.

During service in February and March 1972, the veteran was 
treated for a schizoid personality and was noted to be 
undergoing situational stress reaction with the main feature 
being depression.  He served the remaining year and a half of 
service, however, without any complaints or clinical finding 
of psychiatric disability of any kind; and at the time of his 
discharge from service, he was found to be psychiatrically 
normal.  Indeed, the evidence shows that chronic psychiatric 
disability, primarily diagnosed as schizoaffective disorder, 
was first clinically manifested in the late 1980's, many 
years after the veteran's discharge from service.  Although 
such disability is now productive of significant impairment, 
there is no competent evidence that it is in any way related 
to service or to the first year after the veteran's discharge 
from service.  Rather, the record shows that the veteran's 
psychiatric disability is unrelated to service.  In this 
regard, the evidence was reviewed by a VA examiner, who was 
asked specifically to render an opinion as to whether the 
veteran's psychiatric disorder(s) was etiologically related 
to a disease or injury incurred in or aggravated by service.  
Following his evaluation, the examiner responded that clear 
symptoms of the veteran's psychosis did not emerge until 1989 
or later.  Moreover, he noted that there was no documented 
continuity of symptomatology between 1972 and 1989, and that 
such fact, alone, supported the conclusion that there was no 
logical, direct connection between the veteran's military 
experiences and his subsequent psychiatric history.  The only 
reports to the contrary come from the veteran; however, as a 
layman, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis, time of onset, or 
cause of a particular disability. 38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, his opinion, without more, cannot support a grant of 
service connection.

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
psychiatric disability, the appeal must be denied. In 
arriving at this decision, the Board notes the veteran's 
contentions that he was informed on numerous occasions (e.g., 
on April 15 1992 and in a letter from the VA to the veteran, 
dated in August 9, 1996) that he would be receiving VA 
benefits.  A review of the evidence, however, discloses that 
the only notice of a grant of VA benefits sent to the veteran 
thus far is that concerning his award of VA pension benefits 
in October 1993.  Shortly thereafter, however, he was 
informed that his income was excessive and that such benefits 
could not be paid.

In a May 1992 letter, the veteran inquired as to whether he 
was approved for VA benefits on April 15, 1992.  He noted 
that his mother had received a call from a VA representative 
that he would be receiving a check in June and wanted to know 
if that was true.  A review of the record, however, is 
negative for any evidence of VA action awarding the veteran 
any type of benefits on April 15, 1992.  The record is also 
negative for any competent evidence that his mother was ever 
informed by the VA that he would be receiving a check in 
June.

In a letter, dated August 6, 1996, the RO did request 
evidence from the veteran noted that such evidence was 
necessary in order to determine when and how much it could 
pay him.  It was noted, however, that it was still working on 
his claim, and there was no notice that VA compensation had 
been awarded or that it would, in fact, be paid. Indeed, 
there is no competent evidence that the VA has ever informed 
the veteran that service connection had been granted for his 
psychiatric disability or that he was going to receive 
compensation benefits for his psychiatric disability. 


ORDER

Service connection for psychiatric disability is denied.





	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


